PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cross, Peggy, V. K.
Application No. 15/498,473
Filed: 27 Apr 2017
For CONSTRUCTIBLE UTENSILS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the third renewed petition filed on February 4, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a plurality of prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a plurality of prior-filed nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on July 16, 2021, along with, inter alia, the petition fee and the required statement of unintentional delay, which was dismissed via the mailing of a decision on September 24, 2021.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on November 16, 2021, which was dismissed via the mailing of a decision on December 24, 2021.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on January 6, 2022 which was dismissed via the mailing of a decision on February 1, 2022 which indicated that a statement of facts that supports a finding that the entire period of delay has been unintentional had been received with the petition.

With this renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on February 4, 2022, an acceptable updated/corrected ADS has been received.

To date, requirements (1), (2) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 C.F.R. §§ 1.78(c) and (e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Petitioner is reminded that a final Office action was mailed on October 8, 2021.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).